
	
		II
		109th CONGRESS
		2d Session
		S. 3238
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mr. Cornyn (for himself,
			 Mr. Nelson of Florida, and
			 Mrs. Hutchison) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to
		  mint coins in commemoration of the 50th anniversary of the establishment of the
		  National Aeronautics and Space Administration and the Jet Propulsion
		  Laboratory.
	
	
		1.Short titleThis Act may be cited as the
			 NASA and JPL 50th Anniversary
			 Commemorative Coin Act.
		2.Coin
			 specifications
			(a)DenominationsIn commemoration of the 50th anniversary of
			 the establishment of the National Aeronautics and Space Administration and the
			 Jet Propulsion Laboratory, the Secretary of the Treasury (hereafter in this Act
			 referred to as the “Secretary) shall mint and issue the following coins:
				(1)$50 gold
			 coinsNot more than 50,000
			 $50 gold coins which shall—
					(A)weigh 33.931 grams;
					(B)have a diameter of 32.7 millimeters;
			 and
					(C)contain 1 troy ounce of fine gold.
					(2)$1 silver
			 coinsNot more than 400,000
			 $1 coins of each of the 9 designs specified in section 3(a)(3)(B), which
			 shall—
					(A)weigh 26.73 grams;
					(B)have a diameter of 1.500 inches; and
					(C)contain 90 percent silver and 10 percent
			 copper.
					(b)Legal
			 tenderThe coins minted under
			 this Act shall be legal tender, as provided in section 5103 of title 31, United
			 States Code.
			(c)Numismatic
			 itemsFor purposes of section
			 5134 of title 31, United States Code, all coins minted under this Act shall be
			 considered to be numismatic items.
			(d)Mintage level
			 limitNotwithstanding the
			 mintage level limit described under section 5112(m)(2)(A)(ii) of title 31,
			 United States Code, the Secretary of the Treasury may mint and issue not more
			 than 400,000 of each of the 9 $1 coins authorized to be minted under this
			 Act.
			3.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the 50 years of exemplary
			 and unparalleled achievements of the National Aeronautics and Space
			 Administration and the Jet Propulsion Laboratory.
				(2)Designation and
			 inscriptionsOn each coin
			 minted under this Act there shall be—
					(A)a designation of the value of the
			 coin;
					(B)an inscription of the year
			 2008; and
					(C)inscriptions of the words
			 Liberty, In God We Trust, United States of
			 America, and E Pluribus Unum, and such other
			 inscriptions as the Secretary may determine to be appropriate for the designs
			 of the coins.
					(3)Coin
			 images
					(A)$50
			 coins
						(i)ObverseThe obverse of the $50 coins issued under
			 this Act shall bear an image of the sun.
						(ii)ReverseThe reverse of the $50 coins issued under
			 this Act shall bear a design emblematic of the sacrifice of the United States
			 astronauts who lost their lives in the line of duty over the course of the
			 space program.
						(iii)EdgeThe edge of the $50 coins issued under this
			 Act shall bear the names and dates of the spacecraft missions on which United
			 States astronauts lost their lives over the course of the space program.
						(iv)High
			 reliefThe design and
			 inscriptions on the obverse and reverse of the $50 coins issued under this Act
			 shall be in high relief.
						(B)$1
			 coins
						(i)ObverseThe obverse of the $1 coins issued under
			 this Act shall bear 9 different designs each of which shall consist of an image
			 of 1 of the 9 planets of the solar system, including Earth.
						(ii)ReverseThe reverse of the $1 coins issued under
			 this Act shall bear different designs each of which shall be emblematic of
			 discoveries and missions of the Jet Propulsion Laboratory to the planet
			 depicted on the obverse of the coin, subject to the following
			 requirements:
							(I)Earth
			 coinThe reverse of the $1
			 coins issued under this Act which bear an image of the Earth on the obverse
			 shall bear images emblematic of, and honoring, the discoveries and missions of
			 the National Aeronautics and Space Administration, the Mercury, Gemini and
			 Space Shuttle missions and other manned Earth-orbiting missions, and the Apollo
			 missions to the Moon.
							(II)Jupiter
			 coinThe reverse of the $1
			 coins issued under this Act which bear an image of the planet Jupiter on the
			 obverse shall include a scientifically accurate depiction of the Galilean moon
			 Europa and depict both a past and future mission to Europa.
							(III)Saturn
			 coinThe reverse of the $1
			 coins issued under this Act which bear an image of the planet Saturn on the
			 obverse shall include a scientifically accurate depiction of the moon Titan and
			 depict both a past and a future mission to Titan.
							(IV)Pluto
			 coinThe reverse of the $1
			 coins issued under this Act which bear an image of the planet Pluto on the
			 obverse shall include a design that is emblematic of telescopic exploration of
			 deep space by the National Aeronautics and Space Administration and the ongoing
			 search for Earth-like planets orbiting other stars.
							(iii)EdgeIt is the sense of the Congress that, to
			 the extent practicable, the edge of each $1 coin should bear the names and
			 dates or range of dates of missions or mission types to the planet depicted on
			 the obverse.
						(4)Realistic and
			 scientifically accurate depictionsThe images for the designs of coins issued
			 under this Act shall be selected on the basis of the realism and scientific
			 accuracy of the images and on the extent to which the images are reminiscent of
			 the dramatic and beautiful artwork on coins of the so-called Golden Age
			 of Coinage in the United States, at the beginning of the Twentieth
			 Century, with the participation of such noted sculptors and medallic artists as
			 James Earle Fraser, Augustus Saint-Gaudens, Victor David Brenner, Adolph A.
			 Weinman, Charles E. Barber, and George T. Morgan.
				(b)SelectionThe design for the coins minted under this
			 Act shall be—
				(1)selected by the Secretary after
			 consultation with the Administrator of the National Aeronautics and Space
			 Administration, the Director of the Jet Propulsion Laboratory, and the
			 Commission of Fine Arts; and
				(2)reviewed by the Citizens Coin Advisory
			 Committee.
				4.Symbolic inclusion of
			 metals that have flown in space
			(a)CollectionEach Federal agency and instrumentality of
			 the United States, including the Department of Defense, the Smithsonian
			 Institution, the National Aeronautics and Space Administration, and the Jet
			 Propulsion Laboratory, that has in its possession any craft, or any part of a
			 craft, that flew in space shall—
				(1)retrieve such gold, silver, copper, and
			 other metals that the Director of the United States Mint determines are
			 appropriate for use in the production of any coins under this Act, from such
			 craft or part, that can be retrieved without harming any such craft or part
			 that may be of continuing use for its original purpose or for research, or
			 whose preservation is appropriate for historical purposes; and
				(2)deposit such metals so retrieved with the
			 Director of the United States Mint.
				(b)Use of metals
			 in production of coinsAny
			 metals deposited with the Director of the United States Mint under subsection
			 (a) shall be used in the production of the coins struck under this Act by
			 blending such metals with other metal necessary for the production of such
			 coins so that all of the coins produced under this Act will contain some
			 proportion of the bullion obtained from craft or parts of crafts that flew in
			 space in an amount appropriate for the types and denominations of the coins and
			 the amount of metals so deposited.
			(c)RecordkeepingIt is the sense of the Congress that each
			 Federal agency and instrumentality of the United States which retrieves any
			 metals in accordance with subsection (a) should maintain accurate and complete
			 records of the retrieval and deposit of any such metals sufficient to allow the
			 Director of the United States Mint—
				(1)to provide certificates of authenticity
			 with coins issued under this Act that some proportion of the contents of such
			 coins were obtained from craft or parts of crafts that flew in space;
			 and
				(2)to package with each issued coin a list of
			 the missions in which such craft flew in space.
				(d)Private
			 spacecraft
				(1)In
			 generalEach Federal agency
			 and instrumentality of the United States that has or continues to conduct
			 space-related missions shall, in addition to the efforts described in
			 subsection (a), make efforts to secure and retrieve from privately-held craft
			 that has flown in space such gold, silver, copper and other metals that the
			 Director of the United States Mint determines are appropriate for use in the
			 production of any coins under this Act.
				(2)RecordkeepingIt is the sense of the Congress that each
			 Federal agency and instrumentality of the United States which retrieves any
			 metals pursuant to paragraph (1) from privately-held craft that has flown in
			 space should comply with the recordkeeping procedures described in subsection
			 (c) with respect to such metal.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this
			 Act shall be issued in proof quality only.
			(b)Mint
			 facilityOnly 1 facility of
			 the United States Mint may be used to strike any particular combination of
			 denomination and quality of the coins minted under this Act.
			(c)Commencement of
			 issuanceThe Secretary may
			 issue coins minted under this Act beginning January 1, 2008.
			(d)Termination of
			 minting authorityNo coins
			 may be minted under this Act after December 31, 2008.
			6.Sale of coins
			(a)Sale
			 priceThe coins issued under
			 this Act shall be sold by the Secretary at a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge provided in section 7(a) with
			 respect to such coins; and
				(3)the cost of designing and issuing the coins
			 (including labor, materials, dies, use of machinery, overhead expenses,
			 marketing, and shipping).
				(b)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall
			 accept prepaid orders for the coins minted under this Act before the issuance
			 of such coins.
				(2)DiscountSale prices with respect to prepaid orders
			 under paragraph (1) shall be at a reasonable discount.
				(c)PresentationIn addition to the issuance of coins under
			 this Act in such other methods of presentation as the Secretary of the Treasury
			 determines to be appropriate, the Secretary shall provide, as a sale option, a
			 presentation case which displays the $50 gold coin in the center surrounded by
			 the $1 silver coins in an elliptical orbit.
			7.Surcharges
			(a)In
			 generalAll sales of coins
			 minted under this Act shall include a surcharge as follows:
				(1)A surcharge of $50 per coin for the $50
			 coin.
				(2)A surcharge of $10 per coin for the $1
			 coin.
				(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be promptly distributed as follows:
				(1)The first $1,000,000 available for
			 distribution under this section, to the NASA Family Assistance Fund for the
			 purposes of providing need-based financial assistance to the families of NASA
			 personnel who die as a result of injuries suffered in the performance of their
			 official duties.
				(2)Of amounts available for distribution after
			 the payment under paragraph (1), 1/2 to the Secretary of
			 the Smithsonian Institution for the preservation, maintenance, and display of
			 space artifacts at the National Air and Space Museum (including the Steven F.
			 Udvar-Hazy Center).
				(3)Of amounts available for distribution after
			 the payment under paragraph (1)—
					(A)1/4 to the Secretary
			 of the Smithsonian Institution for the preservation, maintenance, and display
			 of the National Numismatics Collection; and
					(B)1/4 to the National
			 Numismatic Preservation Foundation for the preservation, maintenance, and
			 display of numismatic collectibles.
					(c)AuditsThe NASA Family Assistance Fund and the
			 Secretary of the Smithsonian Institution shall be subject to the audit
			 requirements of section 5134(f)(2) of title 31, United States Code, with regard
			 to the amounts received under subsection (b).
			(d)LimitationNotwithstanding subsection (a), no
			 surcharge may be included with respect to the issuance under this Act of any
			 coin during a calendar year if, as of the time of such issuance, the issuance
			 of such coin would result in the number of commemorative coin programs issued
			 during such year to exceed the annual 2 commemorative coin program issuance
			 limitation under section 5112(m)(1) of title 31, United States Code (as in
			 effect on the date of the enactment of this Act). The Secretary of the Treasury
			 may issue guidance to carry out this subsection.
			8.Bronze
			 duplicatesThe Secretary may
			 strike and sell bronze duplicates of the $50 gold coins authorized under this
			 Act, at a price the Secretary determines to be appropriate.
		
